Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  “The method of claim 2”, thus depending from itself.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11.181.990. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed therein substantially overlaps, wherein the instant application is a broader version of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the HMD player being provided with an HMD view that is controlled by movement of a character in the VR environment by the HMD player” renders the claim ambiguous. Is the view controlled by the VR player movement or by the HMD movement or by the player via the HMD movement? If by the player, how is this accomplished? Clarification is required. 
Regarding claim 1, the recitation of “wherein moving the viewing spot of the spectator view has a delay in movement to follow the HMD view, and said delay in movement does not delay time progress for the session” Where the specification does not provide support for " said delay in movement does not delay time progress for the session ". This limitation constitutes a negative limitation, i.e. stating what the invention does not do rather what it does and as such, according to MPEP, has to have an explicit support in the original specification. See MPEP 2173.05(i). 
Regarding claim 11, the recitation of “wherein said delay does not slow down time progress for the HMD player in movement in and around the virtual reality environment” Where the specification does not provide support for " wherein said delay does not slow down time progress for the HMD player in movement in and around the virtual reality environment". This limitation constitutes a negative limitation, i.e. stating what the invention does not do rather what it does and as such, according to MPEP, has to have an explicit support in the original specification. See MPEP 2173.05(i). 
	Regarding claims 2-10 and 12-16, claims 2-10 and 12-16 are rejected under 35 USC 112, based on dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski (US 2010.007582) in view of Norman (US 2014.0113718).
Regarding claim 1, Zalewski disclose:
A method, comprising, generating a virtual reality (VR) environment to be rendered for a head mounted display (HMD) of an HMD player during a session, the HMD player being provided with an HMD view that is controlled by movement of a character in the VR environment by the HMD player; providing a spectator view into the VR environment, the spectator view being associated with a viewing spot directed into the VR environment (see Fig. 3a, 9, 10; [0080, 0118]; HMD 900 worn by user with synchronized video feed, where movement of HMD player is tracked by inertial sensing; [0081], spectator mode allows spectator to view game environment).
Zalewski is not explicit as to, but Norman disclose:
automatically moving said viewing spot of the spectator view to other viewing spots that follow the character in the VR environment; wherein moving the viewing spot of the spectator view has a delay in movement to follow the HMD view, and said delay in movement does not delay time progress for the session (see Fig. 4, [0046-0049]; allows spectator to follow player of game automatically within the game environment where instituting a delay at 2300, delays movement of spectator view but does not delay time (e.g., game play) of session (e.g., of HMD player).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the known techniques of Norman to that of Zalewski to predictably allow spectator not to miss any key details in such a large game environment. 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Norman further disclose:
the delay in movement functions to follow the HMD view at a slower rate than progress of the character in the VR environment (see Fig. 4; [0047]; 2300, where delay occurs after character, thus ‘slower’). 
Regarding claim 3, the rejection of claim 1 is incorporated herein. Norman further disclose:
the delay in movement enables the HMD view to advance in the VR environment ahead of the spectator view (see Fig. 4; [0047]; 2300, where spectator view is ‘behind’ HMD view). 
Regarding claim 4, the rejection of claim 1 is incorporated herein. Norman further disclose:
select ones of the viewing spots are selected for the spectator based on specific content identified in the VR environment (see Fig. 4; [0047]; 2300, where HNMD player look sat something (e.g., content identified), then the spectator also can view the content). 
Regarding claim 5, the rejection of claim 1 is incorporated herein. Norman further disclose:
the spectator view has a field of view that is part of the HMD view (see [0046-0048]; spectator follows VR player, thus viewing part of the HMD view). 
Regarding claim 6, the rejection of claim 1 is incorporated herein. Zalewski further disclose:
the spectator view has a field of view greater than the HMD view (see Fig. 10; [0081]; where multiple feeds are viewed by spectator). 
Regarding claim 7, the rejection of claim 1 is incorporated herein. Zalewski further disclose:
a gaze direction of the HMD player is used to identify content being viewed by the HMD player, the content being viewed by the HMD player is identified in the spectator view (see [0080]; where HMD player plays from the players perspective). 
Regarding claim 8, the rejection of claim 1 is incorporated herein. Zalewski further disclose:
receiving selection of a listening zone in the virtual reality environment by the spectator, wherein selection of the listening zone provides audio to the spectator from a perspective of the listening zone (see Fig. 10; [0080]; video/audio provided to spectator). 
Regarding claim 9, the rejection of claim 1 is incorporated herein. Zalewski further disclose:
the method is executed by a process that is one of a local computer, a remote server computer or a combination of the local computer and the remote server computer (see [0117]). 
Regarding claim 10, the rejection of claim 1 is incorporated herein. Zalewski further disclose:
the remote server computer is part of a cloud processing system that includes multiple computing devices and storage and connections to the Internet (see [0117]). 
Regarding claim 11, claim 11 is rejected under the same rationale as claim 1, wherein Norman further disclose at Fig. 2-3 and [0029-0030] the system processing is done in conjunction with a remote server in order to deliver spectator views accordingly. 
Regarding claim 12, the rejection of claim 11 is incorporated herein. Norman further disclose:
the spectator is shifted from one to another of the viewing spots automatically to follow the HMD view of the HMD player (see [0046-0049]).
Regarding claim 13, the rejection of claim 11 is incorporated herein. Norman further disclose:
a profile of the spectator identifies a preference for a type of view or content, and the preference is used to select which ones of the viewing spots are provided to the spectator (see [0046-0049].
Therefore, it would have been further obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the known techniques of Norman to that of Zalewski to predictably allow the spectator to follow a specific player, providing spectator view control. 
Regarding claim 14, the rejection of claim 11 is incorporated herein. Zalewski further disclose:
the device of the spectator is one of an HMD used by the spectator or a screen used by the spectator, or a computer screen used by the spectator, or hand-held device screen used by the spectator (see [0081]; HMD glasses).
Regarding claim 15, the rejection of claim 11 is incorporated herein. Norman further disclose:
the spectator is one of a plurality of spectators that are provided access to view the HMD view of the HMD player (see [0054]; Fig. 9; multiuser system for one or more game spectators).
Regarding claim 16, the rejection of claim 11 is incorporated herein. Norman further disclose:
the website provides a selection of options of other HMD views of other HMD players, such that the spectator can select specific ones of the HMD views and see the respective virtual reality environments from one or more spectator views (see [0046-0049]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621